PER CURIAM:
Lenir Richardson appeals the district court order summarily dismissing her complaint as frivolous and for failing to state a claim under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the district court order and the record and affirm for the reasons of the district court. See Richardson v. Foster, No. CA-05-1158-1TSE (E.D. Va., filed Oct. 25, 2005; entered Oct. 26, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

*241
AFFIRMED